Citation Nr: 0319092	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-13 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stab wound to the abdomen, from October 29, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1954 to March 1956 
and from May 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of a stab wound to the abdomen and assigned a noncompensable 
rating.  A November 2002 rating decision increased the 
evaluation to 10 percent disabling, effective October 29, 
2002, the date of a recent VA examination.


REMAND

In February 2003, the Board issued a decision on the issue of 
entitlement to an increased (compensable) rating for 
residuals of a stab wound to the abdomen, prior to October 
29, 2002, and undertook additional development on the 
veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) with 
regard to the issue of entitlement to a rating in excess of 
10 percent for residuals of a stab wound to the abdomen, 
from October 29, 2002.  Subsequent additional evidence was 
obtained consisting of a report of VA examination performed 
in July 2003 and VA outpatient treatment records.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2), in conjunction with 
38 C.F.R. § 20.1304, allows the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  This was contrary to the requirement of 
38 U.S.C.A. § 7104(a) which provides that all questions 
subject to a decision by the Secretary of VA shall be 
subject to one review on appeal by the Secretary.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1229 (Fed. Cir. 2003).  

The CAFC also noted that 38 C.F.R. § 20.1304 had recently 
been changed eliminating the waiver requirement.  Under the 
prior regulation, evidence could be submitted by the veteran 
directly to the Board and considered with prior RO 
consideration if a waiver was also submitted.  Compare 
38 C.F.R. § 20.1304(c) (2001) (providing that "[a]ny 
pertinent evidence . . . accepted by the Board . . . must be 
referred to the [agency of original jurisdiction] for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived by the appellant"), 
with 38 C.F.R. § 20.1304 (2002) (eliminating the waiver 
requirement).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

As noted above, in accordance with the April 2003 
development, the Board has obtained a report of VA 
examination and outpatient treatment records of the veteran.  
This evidence has not been considered by the RO.  

The Board also observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.

2.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
10 percent for residuals of a stab wound 
to the abdomen, from October 29, 2002.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
December 2002 supplemental statement of 
the case.  If the benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


